TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00214-CR


Jeffrey Rouse, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 2020119, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for release on reasonable bail pending final determination of an
appeal by the State is granted.  See Tex. Code Crim. Proc. Ann. art. 44.04(h) (West Supp. 2006). 
The amount of bail is set at $10,000.  The trial court shall set the conditions of bail and must approve
any sureties.
It is ordered August 29, 2008.

Before Justices Pemberton, Waldrop and Onion*
Do Not Publish

*  Before John F. Onion, Jr., Presiding Judge (retired), Texas Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 2005).